Citation Nr: 0816683	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-13 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to basic eligibility for 
nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant served with the Recognized Guerrilla Service 
from October 4, 1944 to April 13, 1945, and the Regular 
Philippine Commonwealth Army from April 14, 1945, to April 
15, 1945.  

Entitlement to basic eligibility for nonservice-connected 
disability pension benefits was denied by decisions of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO), dated in October 1990, April 1994, and 
February 1996, on the basis that the appellant did not have 
recognized service to establish entitlement to the benefit.  
Those decisions are final.

This matter comes now before the Board of Veterans Appeals 
(Board) on appeal from a September 2005 decision of the RO 
wherein it was determined that the appellant did not have 
recognized service to establish entitlement to basic 
eligibility for nonservice-connected disability pension 
benefits.  The appellant perfected an appeal of that 
decision.  

It is noted that the RO's September 2005 decision, the 
February 2006 statement of the case, the April 2006 
supplemental statement of the case, and the November 2006 
supplemental statement of the case implicitly reopened and 
addressed the claim on the merits of entitlement versus on 
the basis of whether new and material evidence had been 
received to reopen a previously denied claim.  

Notwithstanding the RO's actions, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Consequently, the 
issue before the Board is the threshold question of whether 
new and material evidence has been submitted, as set out on 
the title page.  


FINDINGS OF FACT

1.  By decisions in October 1990, April 1994, and February 
1996, the RO denied the appellant's claim of entitlement to 
basic eligibility for nonservice-connected disability pension 
benefits.  The appellant did not file a notice of 
disagreement with those decisions within one year of having 
received notice thereof.  

2.  Additional evidence received subsequent to the February 
1996 decision, when viewed in the context of all the 
evidence, is either cumulative or redundant, or does not 
relate to an unestablished fact necessary to substantiate the 
claim, nor does it raise a reasonable possibility of 
substantiating the claim of entitlement to basic eligibility 
upon the appellant for nonservice-connected disability 
pension benefits.


CONCLUSIONS OF LAW

1.  The February 1996 determination wherein the RO denied of 
the appellant's claim of entitlement to basic eligibility for 
nonservice-connected disability pension benefits, is final.  
38 U.S.C.A. §§ 5108, 7105 (West. 2002); 38 C.F.R. §§ 20.201, 
20.302, 20.1103 (2007).  

2.  The evidence received subsequent to the RO's February 
1996 decision is not new and material, and the requirements 
to reopen the claim of entitlement to basic eligibility for 
nonservice-connected disability pension benefits, have not 
been met, and the claim is not reopened.  38 U.S.C.A. §§ 107, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that he is eligible for 
VA nonservice-connected disability pension benefits since he 
had active military service during World War II.  He argues 
that his service as member of the Recognized Guerrillas, and 
the Regular Philippine Commonwealth Army should make him 
eligible for pension benefits.  


Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The duty to notify 
provisions of the VCAA and implementing regulations apply to 
claims to reopen based on new and material evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The threshold issue considered herein is whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to basic eligibility for nonservice-connected 
disability pension benefits.  Complete notice addressing that 
question was not provided in this case.  The appellant has 
been represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Between that 
representation, the information the appellant and his 
representative were provided in the September 2005 rating 
decision, February 2006 statement of the case, April and 
November 2006 supplemental statements of the case and a 
December 2006 letter, whether in the context of new and 
material evidence or the underlying elements to establish 
entitlement to the benefit sought, the Board finds from the 
record that a reasonable person would have understood what 
was necessary to reopen his claim, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected by any notice error.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Analysis

By decisions dated in October 1990, April 1994, and February 
1996, the RO denied the appellant's claim for entitlement to 
basic eligibility for nonservice-connected disability pension 
benefits.  The basis for the denial was that although the 
appellant served as a member of the Recognized Guerrilla 
Service and the Regular Philippine Commonwealth Army, the 
United States service department had verified that the 
appellant did not have qualifying military service for the 
purpose of conferring basic eligibility upon the appellant 
for nonservice-connected disability pension benefits.  

The appellant was timely notified of the adverse decisions 
and did not file a notice of disagreement with any of them, 
and they became final.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993).  

The appellant filed his claim to reopen in September 2005.  
New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.

As noted above, although the RO addressed the underlying 
issue on the merits in the administrative denial, the 
statement of the case, and the supplemental statements of the 
case, the Board has a legal duty to address the "new and 
material evidence" requirement regardless of the actions of 
the RO.  If the Board finds that no new and material evidence 
has been submitted, it is bound by a statutory mandate not to 
consider the merits of the case.  Barnett, 83 F.3d at 1380.

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the RO's February 1996 determination is either cumulative 
or redundant, or by itself or in connection with previous 
evidence of record, fails to relate to an unestablished fact 
necessary to substantiate the claim, and/or fails to raise a 
reasonable possibility of substantiating the claim of 
entitlement to basic eligibility for nonservice-connected 
disability pension benefits.  

A review of the underlying final February 1996 RO decision, 
as well as the law pertaining to basic eligibility for 
nonservice-connected pension benefits, would be helpful to a 
full understanding of this case.  

Governing law, in accordance with 38 U.S.C.A. § 1521(a), 
requires that the Secretary shall pay to each veteran of a 
period of war who meets the necessary service requirements 
and who is permanently and totally disabled from non-service-
connected disability not the result of the veteran's willful 
misconduct, pension at the prescribed rate.  

A veteran meets the service requirements of this section if 
such veteran has served in the active military, naval, or air 
service: (1) for ninety days or more during a period of war; 
(2) during a period of war and was discharged or released 
from such service for a service-connected disability; (3) for 
a period of ninety consecutive days or more and such period 
began or ended during a period of war; or (4) for an 
aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j) (West 2002).

In February 1996, the RO considered the July 1976 AGUZ Form 
632 issued by the service department, the United States Army.  
In that document, the service department reported that the 
appellant had Recognized Guerrilla Service from October 4, 
1944 to April 13, 1945, and the Regular Philippine 
Commonwealth Army from April 14, 1945, to April 15, 1945.  

In accordance with 38 U.S.C.A. § 107(a), service before July 
1, 1946, in the organized military forces of the Government 
of the Commonwealth of the Philippines, while such forces 
were in the service of the Armed Forces of the United States 
pursuant to the Military Order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, South West 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except benefits under (1) Contracts of National 
Service Life Insurance entered into February 18, 1946; (2) 
the Missing Persons Act; and (3) Chapters 11, 13 (exception § 
1312(a)), and 23 of this title.  Chapter 11 exclusively 
concerns compensation for service-connected disability or 
death, and Chapter 13 exclusively concerns dependency and 
indemnity compensation for service-connected death.

As the appellant had only recognized guerrilla service and 
service in the Philippine Commonwealth Army prior to July 1, 
1946, and as Chapter 15, regarding pension for nonservice-
connected disability, was not specifically listed in the 
exception portion of 38 U.S.C.A. § 107(a), the appellant's 
recognized Guerrilla service and service in the Philippine 
Commonwealth Army service does not satisfy the requirements 
for eligibility for nonservice- connected pension benefits.

The RO thus found in February 1996 that the basic eligibility 
requirements for nonservice-connected pension benefits had 
not been satisfied regarding the period of Recognized 
Guerrilla service and service with the Philippine 
Commonwealth Army.  The appellant did not have qualifying 
military service for the purpose of conferring basic 
eligibility for nonservice-connected disability pension 
benefits.  The claim for entitlement to nonservice-connected 
pension benefits was denied on the basis of having no legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  

Consequently, if the appellant is to reopen his claim, there 
must be received a statement from the United States service 
department to the effect that the appellant had qualifying 
military service for the purpose of conferring basic 
eligibility for nonservice-connected disability pension 
benefits.  Given the restrictive nature of determining 
eligibility, any other evidence, regardless of the source, 
would not be new and material since it would not relate to an 
unestablished fact necessary to substantiate the claim, nor 
would it raise a reasonable possibility of substantiating the 
claim of entitlement to basic eligibility for nonservice-
connected disability pension benefits.  

Although the claimant has submitted evidence of service since 
the denial in February 1996, including copies and pictures of 
awards he has received, the evidence of service recapitulates 
or reinforces the facts that were before the RO in 1996, and 
as such the evidence submitted does not meet the requirements 
for the reopening of the claim, since the documents that were 
new were not issued by the United States service department.  
In summary, the additional evidence submitted by the 
appellant since the February 1996 denial, does not, from a 
legal standpoint, verify that the appellant had qualifying 
military service for the purpose of conferring basic 
eligibility for nonservice-connected pension benefits.  No 
evidence has been received from the service department, nor 
has any evidence been received that would require 
verification from the service department.  

Therefore, the Board must find that the additional evidence 
is not material, since it does not relate to an unestablished 
fact necessary to substantiate the claim, nor would it raise 
a reasonable possibility of substantiating the claim of 
entitlement to basic eligibility for nonservice-connected 
disability pension benefits.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  The Board 
concludes, for reasons summarized above, that the law, rather 
than the evidence, is dispositive in this case.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



ORDER

The appellant, not having submitted new and material evidence 
to reopen the claim of entitlement to basic eligibility for 
nonservice-connected disability pension benefits, the appeal 
is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


